    Case: 3:13-cv-00075-WAL-GWC Document #: 79 Filed: 09/14/20 Page 1 of 2



                       DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

MITCHELL N. NICHOLAS,               )
                                    )
                     Petitioner,    )
                                    )
              v.                    )                   Civil Action No. 2013-0075
                                    )
PEOPLE OF THE VIRGIN ISLANDS, )
                                    )
                     Respondent.    )
____________________________________)
Appearances:
Mitchell N. Nicholas, Pro Se

Dionne G. Sinclair, Esq.,
St. Thomas, U.S.V.I.
       For Respondent

                                               ORDER

         UPON CONSIDERATION of Petitioner Mitchell Nicholas’ (“Petitioner”) “Motion

Pursuant to Fed R. Civ. P. Rule 60(b)(6), 28 U.S.C.A.” (“Motion”) (Dkt. No. 59); Magistrate Judge

George W. Cannon Jr.’s Report and Recommendation (“R&R”) (Dkt. No. 69); Petitioner’s

objection thereto (Dkt. No. 70); Petitioner’s “Motion for an Evidentiary Hearing” (Dkt. No. 65);

Petitioner’s “Motion for Emergency Hearing” (Dkt. No. 77); and Petitioner’s “Motion for an

Urgent Evidentiary Hearing Under Fed. R. Civ. P. 60(b)(3),(6)” (Dkt. No. 78); and for the reasons

set forth in the accompanying Memorandum Opinion filed contemporaneously herewith; it is

hereby

         ORDERED that Magistrate Judge Cannon’s R&R (Dkt. No. 69) is ACCEPTED on the

sole basis that the Court lacks jurisdiction over this matter; and it is further

         ORDERED that Petitioner’s Motion (Dkt. No. 59) is DENIED; and it is further
    Case: 3:13-cv-00075-WAL-GWC Document #: 79 Filed: 09/14/20 Page 2 of 2



        ORDERED that Petitioner’s “Motion for an Evidentiary Hearing” (Dkt. No. 65);

Petitioner’s “Motion for Emergency Hearing” (Dkt. No. 77); and Petitioner’s “Motion for an

Urgent Evidentiary Hearing under Fed. R. Civ. P. 60(b)(3),(6)” (Dkt. No. 78) are DENIED; and

it is further

        ORDERED that the Clerk of Court shall provide a copy of this Order and its

accompanying Memorandum Opinion to Petitioner by certified mail, return receipt requested.

        SO ORDERED.

Date: September 14, 2020                                 _______/s/_______
                                                         WILMA A. LEWIS
                                                         Chief Judge
